Citation Nr: 1614145	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from April 1965 to August 1965, and on active duty from January 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The issue of service connection for tinnitus has been raised by the record in February 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied service connection for hearing loss, finding no in-service diagnosis of hearing loss and no current diagnosis.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the January 1973 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of hearing loss.  


CONCLUSIONS OF LAW

1.  The January 1973 rating decision denying a service connection claim for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the January 1973 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran seeks to reopen a service connection claim for bilateral hearing loss.  This claim was previously and finally denied in a January 1973 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Historically, the RO denied service connection for hearing loss in a January 1973 rating decision.  The RO denied the claim as it found hearing loss or a hearing-related disorder was not shown in service; also, the Veteran was not afforded a VA audiological examination and the RO otherwise found no evidence of a current diagnosis of hearing loss.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the prior final denial of the claim in January 1973, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  Among these records is an August 2011 VA examination report which contains a current diagnosis of bilateral hearing loss.  

Having reviewed the evidentiary submissions since January 1973, the Board finds that new and material evidence to reopen service connection for hearing loss has been received.  Specifically, the August 2011 VA examination confirms a current diagnosis of bilateral hearing loss.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes a current diagnosis of hearing loss, the lack of evidence of which was one basis of the prior final denial of service connection.  In so deciding, the Board notes that the Veteran's prior service connection claim was denied in January 1973 on several bases.  Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that under 38 C.F.R. § 3.156(a), in order for evidence to be new and material, it need only relate to a fact necessary to substantiate the claim, not all facts so necessary.  See Shade, 24 Vet. App.  at 117-18.  Therefore, the claim is reopened.  


ORDER

New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened.  


REMAND

The Veteran seeks service connection for hearing loss, contending that his service as a cargo loading specialist in the U.S. Air Force resulted in acoustic trauma and the subsequent development of bilateral hearing loss.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In this case, the Veteran had two periods of service: from April 1965 until August 1965 and from January 1968 until June 1969.  Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. The ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.  The April 1965 entrance examination for his first period of service reflected the following thresholds:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
15 (30)
15 (25)
15 (25)
15 (25)
15 (20)


The results of the August 1965 discharge examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
10 (20)
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
10 (20)
15 (20)

While some of the thresholds at entrance to the first period of service are elevated under Hensley, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, No. 13-2273, 2016 WL 932820, *3 (Vet. App. March 2016).  Accordingly, the Veteran's hearing should be considered normal on entrance in April 1965.

Concerning his second period of service, the RO asserted in the May 2014 statement of the case that the Veteran's hearing loss pre-existed active duty service; the Board notes, however, that the Veteran entered active duty service in January 1968 but was not afforded an audiometric examination until July 1968, after having been on active duty for six months.  

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Here, the evidence does not indicate that the Veteran had been examined prior to his period of active service from January 1968 until June 1969.  Thus the presumption of soundness does not apply.  

An isolated duty examination from July 1968 reflects the following puretone thresholds:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
20
25
50
LEFT
40
15
15
25
35

The results of the March 1969 separation examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
25
LEFT
20
20
20
30
30

In the present case, the Veteran was afforded an August 2011 VA audiological examination in which a current diagnosis of bilateral hearing loss was confirmed via audiometric testing.  The examiner noted the Veteran's service as a cargo specialist during service and his exposure to aircraft engine noise, but concluded it was less likely than not the current bilateral hearing loss was related to service.  No rationale was provided.  As a medical opinion with no underlying rationale has no probative value, the current medical opinion is inadequate and an addendum or new opinion is required.  Additionally, the medical opinion does not take into consideration that the Veteran was already beginning to display mild sensorineural hearing loss during service, per the July 1968 audiometric findings, a fact noted by the examiner in the discussion of medical history but not otherwise explained by the medical opinion.  Thus, remand is required to afford the Veteran an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2011 examination, if available.  If that examiner is unavailable, a similar expert in hearing loss disorders may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The Veteran need not be scheduled for an in-person physical examination unless the examiner determines that such an examination is necessary to comply with this remand.  

The examiner must address the following:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began in (or was aggravated by) his active duty for training from April 1965 until August 1965? 

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss pre-existed his period of service from January 1968 until June 1969?

c) If the hearing loss pre-existed his service from January 1968 until June 1969, whether it is at least as likely as not that the condition worsened in severity during that time?

d) If the condition worsened during the period from January 1968 until June 1969, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease?

e) If the condition did not pre-exist his service from January 1968 until June 1969, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disorder began in this period? 

If the opinions requested cannot be provided without result to speculation that should be so indicated.  A complete medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


